Case 15-12776-elf      Doc 131      Filed 06/28/20 Entered 06/28/20 20:21:27        Desc Main
                                    Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

   ____________________________________
                                                    :
   In re:                                           :   CHAPTER: 13
                                                    :
   BEVERLY TYLER ,                                  :   BANKRUPTCY NO. 15-12776
                                                    :
                             Debtor                 :
   ________________________________________________ :

                  DEBTOR BEVERLY TYLER’S RESPONSE TO CHAPTER 13
                     STANDING TRUSTEE’S MOTION FOR DISMISSAL

           Debtor Beverly Tyler, by and through her attorney, Clair M. Stewart,

   Esquire, hereby responds to Movant, Chapter 13 Standing Trustee’s, Motion for

   Dismissal and in support thereof avers as follows:

       1. Denied. The averments in paragraph 1 contain conclusions of law to which no
          response is required. To further respond, Debtor has brought or will bring all
          trustee payments current.
       2. Denied. The averments in paragraph 1 contain conclusions of law to which no
          response is required.
       3. Denied. The averments in paragraph 1 contain conclusions of law to which no
          response is required.

          WHEREFORE, the Debtor respectfully requests that this Honorable Court enter
   an order denying Movant’s Motion for Dismissal.


           Dated: June 28, 2020                               /s/ Clair M. Stewart
                                                              Clair M. Stewart, Esquire
                                                              100 S. Broad Street #1523
                                                              Philadelphia, PA 19102
                                                              215-564-5150 (phone)
                                                              215-405-8055 (fax)
                                                             clairstewart@cstewartlaw.com
